Citation Nr: 9908051	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent 
for the residuals of a laceration of the right (major) hand, 
with tendon damage.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to May 
1993.  This case was before the Board of Veterans' Appeals 
(Board) in December 1996, at which time it was remanded for 
additional development. 

In a rating decision of March 1998, the Regional Office (RO) 
granted a 30 percent evaluation for the service-connected 
residuals of laceration of the right index, middle ring, 
fourth, and little fingers, with tendon and nerve repair, 
effective from May 13, 1993.  The veteran's service-connected 
residuals of a laceration of the right hand had previously been 
evaluated as 10 percent disabling. 

FINDING OF FACT

The veteran's service-connected residuals of a laceration of 
the right hand, with tendon damage, are presently 
characteristic of no more than a moderate incomplete paralysis 
of the median nerve of the veteran's right (major) upper 
extremity.  


CONCLUSION OF LAW

An evaluation in excess of 30 percent for the veteran's 
service-connected residuals of laceration of the right index, 
middle ring, fourth, and little fingers, with tendon and nerve 
repair, is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.40, 4.59, 4.124(a), and Part 4, 
Code 8515 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's argument is that the RO committed error in 
denying entitlement to an increased evaluation for his service-
connected residuals of a laceration of the right hand, in that 
the various manifestations of that disability are more severe 
than currently evaluated, and productive of a greater degree of 
impairment than is reflected by the 30 percent schedular 
evaluation presently assigned.  More specifically, it is 
contended that, as a result of the veteran's service-connected 
laceration of the right hand, he experiences some limitation of 
motion, as well as decreased sensation, pain, and difficulty in 
gripping and holding certain objects.  He further argues that, 
as a result of the aforementioned disability, his right hand 
has become very sensitive to cold.  

In that regard, a review of the record discloses that, while in 
service, the veteran sustained a rather severe laceration to 
his right hand, for which he subsequently underwent 
reconstructive surgery (microneurorrhaphy).  

On Department of Veterans Affairs (VA) general medical 
examination in August 1993, the veteran gave a history of 
laceration of the forefingers of his right hand, which 
laceration apparently extended across the phalanx of his index, 
middle, ring, and little fingers.  On physical examination, 
there were noted some flexion deformities of the index and 
fifth fingers of the veteran's right hand, in particular, of 
the distal interphalangeal joints of the veteran's index and 
little fingers.  There was full flexion of all of the joints of 
the veteran's right hand, such that there were no flexion 
abnormalities which hindered the veteran in any way.  At the 
time of examination, the veteran showed no evidence of either 
upper or lower motor weakness.  Neurological examination was 
two-plus and symmetric for both upper and lower extremities, 
with down-going deep tendon reflexes.

On subsequent VA orthopedic examination in November 1994, the 
veteran stated that, since the time of his inservice injury in 
April 1992, he had experienced "complete numbness" of his right 
index finger, as well as numbness in his long, ring, and little 
fingers on the ulnar aspect.  According to the veteran, the 
radial aspect of the aforementioned three fingers was normal.  
Current complaints included cold sensitivity and pain in the 
right hand, as well as difficulty in gripping and holding 
certain objects.  On physical examination, there were present a 
number of well-healed incisions over the middle phalanx of the 
veteran's index, middle, ring, and little fingers.  There was a 
slight (approximately 10-degree) lack of complete extension at 
the proximal interphalangeal joint of the index finger, with 
otherwise full range of motion of the right hand.  At the time 
of evaluation, the veteran was able to efficiently make a fist 
and fully extend his fingers.  Sensation was, by the veteran's 
own account, "out" on his complete right index finger, and also 
"out" on the ulnar aspect of his middle, ring, and little 
fingers.  This complaint was confirmed with two-point testing.  
The pertinent diagnosis noted at the time of evaluation was 
status post-traumatic laceration of the volar aspect of the 
right hand, with residual slight extension lag, proximal 
interphalangeal joint to right index finger, of approximately 
15 degrees, accompanied by decreased sensation in the right 
index, middle, ring, and little fingers.  

On recent VA orthopedic examination in July 1997, the veteran 
gave a history of inservice lacerations to the palmar aspect of 
the 2nd through the 5th fingers of his right hand.  Reportedly, 
the aforementioned laceration(s) occurred on the 2nd finger 
between the proximal interphalangeal and distal interphalangeal 
joints.  Laceration of the 3rd finger was between the 
metacarpophalangeal and proximal interphalangeal joint, while 
laceration of the 4th finger was between the 
metacarpophalangeal and proximal interphalangeal joints.  
Laceration of the 5th finger was in the area of the proximal 
interphalangeal joint.  No lacerations were reported over the 
thumb or palm areas.  According to the veteran, while in 
service, he underwent reattachment surgery for repair of the 
damaged tendons and muscles in his right hand.  Current 
complaints included stiffness in his fingers, as well as 
sensitivity to cold and wet exposure.  The veteran stated that 
he currently wore a special glove to keep his fingers warm and 
dry, in particular, during the course of his employment as a 
telephone company employee.  In describing his employment, the 
veteran reported that his work required manual dexterity 
involving small wires and "detail work" which had been 
difficult for him.  Though he had attempted to use his left 
hand, he had not been particularly successful.  The veteran 
denied sensation in the index finger of his right hand distally 
from the aforementioned scar, and complained of numbness 
distally from his scars over the ulnar aspect of the 
3rd through 5th digits.  According to the veteran, this lack of 
sensation was similar to "wearing a glove."  Additionally noted 
were problems with decreased dexterity, and difficulty in 
picking up objects such as a coin from a countertop.  Decreased 
grip strength was likewise noted, somewhat less on the right 
than the left.  According to the veteran, problems with grip 
strength were worse when he was outside in cold or wet weather, 
on which occasions he would typically drop objects.  Also noted 
was an inability to fully open the fingers of his right hand. 

On physical examination, there were 2.6- and 2.0-centimeter 
scars between the distal interphalangeal and proximal 
interphalangeal joints, as well as over the ulnar aspect of the 
right second finger.  The right third finger showed a 
2.0-centimeter scar between the metacarpophalangeal and 
proximal interphalangeal joints, as well as a 3-centimeter scar 
over the ulnar aspect of that digit.  The right fourth finger 
showed a 4.5-centimeter curvilinear scar at the 
metacarpophalangeal joint down to the proximal interphalangeal 
joint.  At the fifth finger, there was a 2-centimeter scar in 
the area of the proximal interphalangeal joint.  Transverse 
scars on the veteran's hand were interpreted as being related 
to his original knife laceration injury, with extension of the 
scars the result his prior surgery.  

Range of motion measurements showed 2nd finger range of motion 
at the proximal interphalangeal joint limited to 25 degrees of 
flexion at full extension (that is, the finger could not be 
fully extended).  The distal interphalangeal joint showed 
27 degrees of flexion at full extension and was fixed.  Flexion 
of the proximal interphalangeal joint was to 90 degrees, and 
flexion of the distal interphalangeal joint was to 78 degrees.  
No gross bony abnormalities of the 2nd digit were noted.  The 
3rd digit of the veteran's right hand showed passive extension 
of full to 0 degrees, with active extension limited to 
10 degrees of flexion.  Flexion of the proximal interphalangeal 
joint was to 100 degrees, and of the distal interphalangeal 
joint was to 80 degrees.  Passive extension of the 4th finger 
proximal interphalangeal joint was to 0 degrees, with active 
extension to 28 degrees.  Flexion was to 100 degrees at the 
proximal interphalangeal joint, and to 80 degrees at the distal 
interphalangeal joint.  The 5th finger at the proximal 
interphalangeal joint could be passively fully extended, and 
there was 36 degrees of flexion at full active extension.  
Neurologic examination of the right hand revealed -5/5 grip 
strength with some fatigue.  Left handgrip strength was 5/5.  
Sensation to light touch and pinprick showed a decrease over 
the right ulnar aspect of the 3rd through 5th digits.  
Additionally noted was some lack of sensation over the distal 
2nd finger distal to the site of the veteran's scar.  The 
clinical assessment was status post laceration injury to the 
right hand in April 1992, with surgical repair, and residual 
deficits, including tenderness, palmar contractures, and 
sensory loss.

As regards the veteran's service-connected residuals of 
laceration of the right hand, the Board notes that it is the 
intent of the Schedule for Rating Disabilities to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  38 C.F.R. § 4.59 (1998).  This is to 
say that, even absent a definable limitation of motion, where 
there is functional disability due to pain, supported by 
adequate pathology, compensation may be warranted.  38 C.F.R. 
§ 4.40 (1998).  In the present case, the 30 percent evaluation 
currently in effect contemplates the presence of a moderate 
incomplete paralysis of the median nerve of the veteran's right 
(that is, major) upper extremity.  A 50 percent evaluation 
would require demonstrated evidence of severe incomplete 
paralysis of the median nerve of that extremity, while a 
70 percent evaluation would require evidence of complete 
paralysis, as demonstrated by the veteran's hand being inclined 
to the ulnar side, with the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
the thenar eminence, the right thumb in a plane with the hand 
(ape hand), incomplete and defective pronation, absence of 
flexion of the index finger and feeble flexion of the middle 
finger, an inability to make a fist (the index and middle 
fingers remaining extended), an inability to flex the distal 
phalanx of the right thumb, defective opposition and abduction 
of the thumb at right angles to the palm, and weakened flexion 
of the wrist, with pain on trophic disturbance.  38 C.F.R. 
Part 4, Code 8515 (1998).  

As is clear from the above, the veteran while in service 
sustained a rather significant laceration injury to his right 
hand.  However, following surgical repair and rehabilitation, 
he apparently regained in large part the use of his right hand.  
As noted above, on VA examination in August 1993, and with the 
exception of the index and 5th fingers of the veteran's right 
hand, there was a full range of motion of all of the upper 
extremity joints, such that there were no flexion abnormalities 
hindering the veteran's use of his right hand.  While on 
subsequent VA orthopedic examination in November 1994, there 
was noted a slight lack of complete extension of the index 
finger of the veteran's right hand, he was otherwise able to 
make a fist, and to extend fully the fingers of his right hand.  

The Board acknowledges that, on recent VA orthopedic 
examination in July 1997, there were noted certain limitations 
of motion as well as decreased sensation in a number of fingers 
of the veteran's right hand.  Nonetheless, a neurological 
evaluation conducted at that time showed grip strength of -5/5 
in the veteran's right hand. This is particularly the case 
given the absence of clinical data indicating or tending to 
show the presence of severe incomplete paralysis of the median 
nerve of the veteran's right upper extremity.  The July 1997 
examination revealed no finding of unfavorable ankylosis and no 
abnormality of the thumb.  Accordingly, no rating higher than 
30 percent would be appropriate under codes 5216-5227.  

Based on the above findings, the Board is of the opinion that 
current manifestations of the veteran's service-connected 
laceration of the right hand are adequately represented by the 
30 percent evaluation currently in effect, and that an 
increased rating is not warranted. An extraschedular rating is 
not in order in the absence of evidence of frequent 
hospitalizations or marked interference with employment.  It is 
likewise not asserted that the disorder presents an unusual or 
exceptional disability picture.

ORDER

An evaluation in excess of 30 percent for the service-connected 
residuals of a laceration of the right hand with tendon damage 
is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 


- 2 -


